UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Sound Point Floating Rate Income Fund Address of principal business office: 1185 Avenue of the Americas, 36th Floor New York, New York10036 Telephone number (including area code): (212)895-2268 Name and address of agent for service of process: Kevin Gerlitz c/o Sound Point Floating Rate Income Fund 1185 Avenue of the Americas, 36th Floor New York, New York10036 copies to: Steven M. Giordano, Esq. Bingham McCutchen LLP One Federal Street Boston, Massachusetts02110 Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes[X] No[] NOTICE Notice is hereby given that this Notification of Registration has been executed on behalf of the Trust by a trustee of the Trust as a trustee and not individually and the obligations of or arising out of this Notification of Registration are not binding upon any of the trustees, officers or shareholders of the Trust individually, but are binding only upon the assets and property of the Trust. SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this Notification of Registration to be duly signed on its behalf in the City of New York and the State of New York on the 15th day of November, 2012. SOUND POINT FLOATING RATE INCOME FUND By: /s/ Kevin Gerlitz Kevin Gerlitz Trustee, Treasurer and Secretary ATTEST: By: /s/ Stephen Ketchum Stephen Ketchum President
